*696The appellant was indicted,' .tried and convicted for assault with intent to rape, and was sentenced to the penitentiary for twenty years. The only questions presented on the present appeal are based on the court’s refusal to give the several charges requested by the defendant. The court holds, upon the authority of McQuirk v. State, 84 Ala. 435 ; Jones v. State, 90 Ala. 630, that two of the charges requested by the defendant should have been given. The judgment of conviction is reversed and the cause remanded.
Opinion by
Haralson, J.